DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Yoda (US. Pub: 2007/0025659 A1). 
Regarding claim 1, Yoda discloses (in at least fig. 2) a movable device comprising: a light deflector including a movable part (25; [0043]) rotatable about a predetermined axis; a mount including a pair of stationary parts (23, 24; [0043]) to which the light deflector is secured; and a substrate (4) attached to an opposite side of a light-deflector side of the mount (see at least fig. 2), the substrate (4) having a through hole (41) between the pair of stationary parts (23, 24).
Regarding claim 2, Yoda discloses (in at least fig. 2) a connecting part (26, 27) connecting the pair of stationary parts (23, 24; [0045]).
Regarding claim 3,  Yoda discloses (in at least fig. 2) the movable part (25) includes a reflecting surface (251), and wherein the movable part (25) is rotatable while performing galvano scanning.
Regarding claim 4, Yoda discloses (in at least fig. 2) the light deflector further includes a pair of supporting units (21, 22) on both sides of the movable part (25), respectively, and wherein the pair of supporting units (21, 22) has a meandering structure.
Regarding claim 5, Yoda discloses (in at least fig. 2) a mount comprising: a pair of stationary parts (23, 24) configured to secure a light deflector including a movable part (25) having a reflecting surface (251), the movable part (25) being rotatable around a predetermined axis; and a connecting part (26, 27) connecting the pair of stationary parts (23, 24) at an opposite side of a light-deflector side of the pair of stationary parts, wherein an opening region (see at least fig. 2) is provided through which light reflected by the reflecting surface (251) passes, and wherein the connecting part (26, 27) has a smaller width in a direction orthogonal to the predetermined axis than the pair of stationary parts (see fig. 2).
Regarding claim 6,  Yoda discloses (in at least fig. 2) the pair of stationary parts (23, 24) is attached to a substrate (4) having a through hole (41) such that the through hole is between the pair of stationary parts (23, 24). 
Regarding claim 7, Yoda discloses (in at least fig. 2) the connecting part (26, 27) has a cross sectional shape of one of a rectangle, a trapezoid, a triangle, and a circle.
Regarding claim 8, Yoda discloses (in at least fig. 2) the predetermined axis is parallel to a longitudinal direction of the connecting part (26, 27).
Regarding claim 9, Yoda discloses (in at least fig. 2) a movable device comprising: the mount according to claim 5; and the light deflector attached to the pair of connecting parts (26, 27).
Regarding claim 10, Yoda discloses (in at least fig. 2; [0066]) a laser imaging detection and ranging device comprising the movable device according to claim 1.
Regarding claim 11,  Yoda discloses (in at least fig. 2; [0066]) an image forming apparatus comprising the movable device according to claim 1.
Regarding claim 12, Yoda discloses (in at least fig. 2) an image projection apparatus comprising: a light source ([0066]) configured to emit light; and the movable device according to claim 1 configured to deflect the light.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099. The examiner can normally be reached M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye (Seye) Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875